COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION
Cause number:             01-15-00517-CR & 01-15-00518-CR
Style:                    John Henry Skillern v. The State of Texas
Date motion filed*:       June 15, 2015
Type of motion:           Letter-Motion to Expedite the Filing of the Reporter’s Record
Party filing motion:      Pro se appellant
Document to be filed:     Reporter’s Record

Is appeal accelerated?       No.

If motion to extend time:
       Original due date:                    July 20, 2015
       Number of extensions granted:              0        Current Due Date: July 20, 2015
       Date Requested:                       N/A

Ordered that motion is:
       Granted in part
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On May 22, 2015, the trial court found appellant to be indigent for the purposes of
          hiring an appellate attorney and paying for the appellate records, but counsel was to be
          appointed at a later date. On June 8, 2015, after the notice of appeal was received by
          the Clerk of this Court on June 5, 2015, the Clerk sent notice to, among others, the
          court reporter that the record is due by July 20, 2015. Accordingly, appellant’s motion
          to expedite the filing of the reporter’s record is dismissed because the reporter is
          responsible for timely filing it by the July 20th deadline, which may be extended if
          the reporter makes a request to this Court. See TEX. R. APP. P. 35.3(b)(3), (c).

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: June 25, 2015


November 7, 2008 Revision